PER CURIAM.
Allstate Property and Casualty Insurance Company seeks a writ of certiorari to prevent the deposition duces tecum of one of its adjusters in this case. The trial court has allowed the deposition “to flesh out whether this matter falls within the scope of coverage.” Although Allstate is required to produce documents in its claim file “that relate to the issue of whether this matter falls within the scope of coverage,” it is also permitted to provide a privilege log for any documents that it does not believe it is required to produce. The nature and scope of this discovery have caused us some concern. But given the unusual posture of this case and the current limitations on the deposition imposed by the trial court, Allstate has failed to establish that the taking of the deposition of its adjuster will result in irreparable harm. Therefore, we conclude that it is not appropriate for this court to bar the taking of the deposition by writ of certiora-ri.
Petition dismissed.
ALTENBERND, VILLANTI, and WALLACE, JJ„ Concur.
ALTENBERND, J., Concurs with opinion.
VILLANTI, J., Concurs with opinion.